December 16, 1922. The opinion of the Court was delivered by
This is an action for damages or compensation. The complaint, the answer, and the exceptions will be reported.
The jury rendered the following verdict:
"We find for the plaintiff crop damages, in the amount of $225." His Honor, the presiding Judge, thus concluded his charge to the jury:
"I think to go further into this, would be to confuse the issues. You have got to find for this man some damages, because the county admits it. The only point is how much. At least, if it isn't damages, it is compensation. You have got to find some compensation, because it is admitted that he is entitled to some. The only question —           How much?
"Mr. Wyche: Yes; we admit we owe him $76.21.
"The Court: Gentlemen, determine the amount. That is the only question in this case."
His Honor, the presiding Judge, correctly stated the only issue that was to be determined by the jury.
The exceptions are overruled, and the appeal dismissed.